UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-2086



UNTE CHEH, Dr.,

                                              Plaintiff - Appellant,

          versus


NILS D. DIAZ, Chairman, United States Nuclear
Regulatory Commission; UNITED STATES NUCLEAR
REGULATORY COMMISSION,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-03-2414-8-AW)


Submitted:   August 25, 2006            Decided:   September 15, 2006


Before WILLIAMS, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Unte Cheh, Appellant Pro Se.     Thomas Michael DiBiagio, United
States Attorney, Tarra R. DeShields-Minnis, OFFICE OF THE UNITED
STATES ATTORNEY, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Dr. Unte Cheh appeals the district court’s order denying

relief in his civil action asserting employment discrimination and

other claims against his former employer.    We have reviewed the

record and find no reversible error.*   Accordingly, we affirm for

the reasons stated by the district court.   See Cheh v. Diaz, No.

CA-03-2414-8-AW (D. Md. June 10, 2004).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




     *
      We did not consider any filings submitted after April 27,
2006, because the court made clear that it would consider only
pleadings submitted on or before that date.

                              - 2 -